DETAILED ACTION
Applicant’s 06/17/2021 response to the previous 02/24/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20 as amended and/or filed in Applicant’s 06/17/2021 response.

This Application is subject to a Terminal Disclaimer as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 01 February 2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation under 35 U.S.C. § 120 of U.S. patent application Ser. No. 16/014,711, filed 21 Jun. 2018, which is a continuation under 35 U.S.C. § 120 of U.S. patent application Ser. No. 15/296,155, filed 18 Oct. 2016, now U.S. Pat. No. 10,216,196, which is a continuation-in-part of U.S. patent application Ser. No. 15/171,119, filed 02 Jun. 2016, now U.S. Pat. No. 9,494,943, which is a continuation under 35 U.S.C. § 120 of U.S. patent application Ser. No. 15/047,781, filed 19 Feb. 2016, now U.S. Pat. No. 9,384,666, which is a continuation-in-part of U.S. patent application Ser. No. 14/837,114, filed 27 Aug. 2015, now U.S. Pat. No. 9,298,186, A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments/Arguments
Applicant’s 06/17/2021 amendments to the claims and arguments in support thereof with respect to the 35 U.S.C. 103 rejection(s) set forth in section(s) 10 and 11 of the previous 

Applicant’s 06/17/2021 amendments to the claims and arguments in for example, page 8 of 11 in support thereof with respect to the Double Patenting rejection set forth in section 15 of the previous 02/24/2021 Office action have been fully considered and are persuasive.  
Accordingly, said rejection has  been provisionally withdrawn pending acceptance of the terminal disclaimer Applicant states they are willing to file on page 8 of 11, section B. of the remarks received on 06/17/2021. 
Upon acceptance of said terminal disclaimer, said rejection set forth in section 15 of said previous 02/24/2021 Office action will be obviated and as such, will be completely withdrawn.

All objections and rejections having been “withdrawn”, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  

US-20070225993-A1 to Moore; Barrett H teaches inter alia techniques for controlling escort vehicles in a convoy to form a “protective convoy”, but does not elaborate on how or in what manner this is performed in for example, para;
“0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. So configured, this escort vehicle can be intended to perform such tasks as scouting candidate paths ahead of the first vehicle 401, following the first vehicle 401, or other security/protection related tasks as may be strategically or tactically advisable or useful in a given application setting. A number of the secondary transports 402 may be used to form a protective convoy. These secondary transports 402 may be heavily armored and/or armed and may be privately-owned military-style vehicles such as tanks, half-tracks, jeeps, High Mobility Multipurpose Wheeled Vehicles (HMMWVs or Hum-Vees), armed air-borne support therefore, and so forth.”.

US 20140309836 A1 to Ollis; Mark Daniel teaches inter alia techniques for controlling vehicles in a convoy in for example, the Abstract;
“Techniques are provided for providing position estimations in an autonomous multi-vehicle convoy. Those techniques include initializing a 

US-20160318516-A1 to Tuukkanen; Marko teaches inter alia techniques for controlling vehicles to activate a defensive mode of operation when exposed to risk that an escort vehicle of a convoy might use to determine its mode of operation in for example, the Abstract; and Figures 8A-C below:
“An apparatus, method and computer program the apparatus comprising: processing circuitry (5); and memory circuitry (7) including computer program code (11); the memory circuitry and the computer program code configured to, with the processing circuitry, cause the apparatus at least to perform: obtaining information from a plurality of sensors wherein the plurality of sensors are located on a plurality of vehicles; analysing the obtained information to determine whether at least one vehicle is exposed to risk; and if it is determined that at least one vehicle is exposed to risk, enabling one or more of the plurality of vehicles to activate a defensive mode of operation.”

    PNG
    media_image1.png
    671
    511
    media_image1.png
    Greyscale

US-20090157461-A1 to Wright; George L. teaches inter alia techniques for tracking and controlling vehicles in a convoy in for example, the Abstract;

“A vehicle deployment planning method and system are provided for planning a convoy that travels on at least one roadway using a convoy planning tool. The tool includes a computer processor, data storage, and machine language instructions that enable the tool to perform the following tasks. The tool finds one or more available vehicles for the convoy. The tool displays the one or more available vehicles in a vehicle corral. The user of the tool selects one or more vehicles from the vehicle corral. The user places the selected one or more vehicles in a position in the convoy. The tool displays the placed one or more vehicles in the convoy. The tool determines a convoy configuration is complete and then displays the complete convoy configuration.”.

US-20100106356-A1 to Trepagnier; Paul Gerard teaches inter alia techniques for controlling escort vehicles in a convoy in for example, para;

“[0190] As an illustrative example of the application of the autonomous vehicle of the invention to a police vehicle, on the Causeway bridge in New Orleans (the longest bridge in the world at 24 miles long), there is a significant fog season. On mornings with a dense fog, traffic is convoyed across the bridge by a police car driving at 35 mph. The low speed is required due to the extremely short visibility. On mornings with intense fog, the bridge is closed as even convoying is not possible. If the lead police car in the convoy were an autonomous vehicle of the invention operating in the above-noted cooperative mode, the police car could safely convoy in any type of fog, especially when the RIEGL.TM. imaging sensor is used. The same applies to driving at night. The autonomous vehicle of the invention is not affected by darkness.” And

Claim 24. The unit of claim 23, wherein the land-based vehicle comprises at least one of an automobile, a truck, a sport utility vehicle, rescue vehicle, an agricultural vehicle, a mining vehicle, an escort vehicle, a toy vehicle, a reconnaissance vehicle, a test-track vehicle, and an armored vehicle.

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth below.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20120173045 A1 to Conroy; Vincent Paul, the MPEP 2144.04 [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP) and US-20060225329-A1 to Morrow; Lisa Ann fails to teach or render obvious inter alia the bolded parts of a method comprising, by a computing device of a first autonomous escort vehicle of a convoy that comprises a plurality of autonomous escort vehicles: receiving, from a central computing device associated with the convoy, a computer- generated instruction to prevent one or more environmental vehicles from interfering with one or more movements of the convoy in an environment, wherein the computer-generated instruction is generated for instructing one or more autonomous escort vehicles of the plurality of autonomous escort vehicles, wherein the computer-generated instruction is generated by the central computing device based on: first sensor data received from the one or more autonomous escort vehicles of the plurality of autonomous escort vehicles in the convoy, the first sensor data indicating a presence of the one or more environmental vehicles in the environment; and the one or more movements of the convoy; determining a set of movements for navigating in the environment with the plurality of autonomous escort vehicles to prevent the one or more environmental vehicles from interfering with the one or more movements of the convoy; and performing the set of movements (Emphasis added) as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220212                                                                                                                                                                                                       
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665